Citation Nr: 0510201	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  04-03 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to educational assistance benefits under the 
provisions of Chapter 1606 of Title 10 of the United States 
Code.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's request for 
educational  assistance benefits. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 2004, the veteran requested a hearing in this 
matter before a Veterans Law Judge sitting at the RO. In view 
of the pending hearing request in this matter, the Board must 
remand the case to ensure that the veteran is afforded all 
due process of law. Accordingly, this case is REMANDED for 
the following development:

1.  The RO should schedule the veteran for a 
Travel Board Hearing in accordance with 
applicable procedures. The veteran and his 
representative, if any, should be provided 
with notice as to the time and place to report 
for said hearing.

2.  Thereafter the case should be returned to 
the Board for further appellate consideration. 
The purpose of this remand is to ensure due 
process of law. By this remand, the Board 
intimates no opinion, legal or factual, as to 
the ultimate disposition of this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

